Citation Nr: 0729889	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for a right eye 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant. Appellant's Wife


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to July 
2001, and from October 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
and a May 2006 decision that denied the veteran's claim of 
entitlement to service connection for a right eye disability.  
The veteran perfected timely appeals of these determinations 
to the Board.

In August 2007, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has a current right eye condition that was 
incurred during his period of service.


CONCLUSION OF LAW

A right eye condition was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran argues that he is entitled to service connection 
for a right eye disability.  Specifically, the veteran argues 
that he has a right eye condition that is the result of an 
in-service injury he sustained from an explosion.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records 
indicate that in June 1998, the veteran complained of burning 
and blurred vision, and that the veteran was unable to open 
his eye that morning.  The veteran was noted to have 
generalized redness and thick white discharge, and was 
diagnosed as having viral conjunctivitis.  The records also 
indicate that in December 2004, the veteran's sustained 
shrapnel wounds to his face from an explosion.  January 2005 
records indicate that the veteran was treated for a puncture 
wound to his face, and a ruptured right eardrum.

The veteran has also submitted photographs of his face, dated 
in January 2003, which appear to show injury to the right 
side of his face, including the right eye and area 
surrounding the right eye.

On VA examination in June 2005, the veteran reported 
sustaining a shrapnel injury to his face in December 2004, 
and complained of his right eye continually watering.  On 
examination of the eyes, the veteran's pupils were equal, 
round, and reactive to light, extraocular muscles were 
intact, and sclera was noninjected.  The veteran was diagnose 
as having right eye watering secondary to improvised 
explosive device explosion in December 2004.

At his Board hearing in August 2007, the veteran and his wife 
asserted that the veteran's right eye was continually red, 
irritated, and watering, and burned and was crusty in the 
morning.

After reviewing the record, the Board finds the evidence 
regarding the veteran's service connection claim for a right 
eye condition to be at least in equipoise.  The veteran's 
service records establish that the veteran sustained shrapnel 
wounds to the right side of the face after an explosion, and 
the photographs dated in January 2003 show trauma to the area 
of the right eye.  The veteran and his wife both testified to 
the veteran's right eye symptomatology since his December 
2004 in-service injury, including that the eye has been red, 
irritated, constantly watering, and burning and crusty in the 
morning.  Finally, on June 2005 VA examination, the veteran 
was diagnoses as having right eye watering secondary to 
improvised explosive device explosion in December 2004.  
Thus, resolving reasonable doubt in the veteran's favor, the 
Board finds that the record establishes an in-service injury 
to the veteran's right eye, a current right eye condition, 
characterized by excessive watering, irritation, and 
crusting, and a competent medical opinion linking the in-
service injury to the current right eye condition.

Accordingly, service connection for a right eye condition is 
warranted.


ORDER

Entitlement to service connection for a right eye condition 
is granted.


REMAND

In an August 2005 decision, the RO denied the veteran's 
hearing loss claim based on the fact that the test results 
from a July 2005 VA audiological examination did not show 
audiometric findings that met the VA service connection 
criteria for a hearing loss condition.  However, in his 
August 2007 Board hearing, the veteran argued that since his 
July 2005 VA examination, his hearing loss had gotten worse.

Where the veteran asserts that a disability has worsened 
since his last VA examination, and the last examination was 
too remote to constitute a contemporaneous examination, a new 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); and also VAOPGCPREC 11-95 (1995).

Thus, the instant case must be remanded for a contemporaneous 
examination of the veteran's hearing loss, in order to 
determine the nature and etiology of any hearing loss in the 
veteran.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current hearing loss.  The claims 
folder and a copy of this Remand must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether, and to what extent, the 
veteran has a current hearing loss 
condition, as measured by a controlled 
speech discrimination test (Maryland 
CNC) and a puretone audiometry test, 
and (2) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
condition was incurred or permanently 
aggravated during the veteran's period 
of service, or is otherwise 
etiologically related to the veteran's 
period of service in any way.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


